Bijur, J.
I find nothing in the recently decided case of Lewkowicz v. Queen Aeroplane Co., 154 App. Div. 142; affd., 207 N. Y. 209, to justify the view that the court had no jurisdiction to issue the warrant. The amount should, however, be reduced to $2,000. Code Civ. Pro., § 682; Guarantee Co. v. Moore, 35 App. Div. 421, 425.
*639The order should he reversed, and the warrant of attachment modified by reducing the amount thereof to $2,000, with interest and costs, and the liability of the surety on the undertaking given to discharge the attachment limited to $2,000, with interest and costs, with $10 costs and disbursements of the appeal to the appellant.
Lehman and Whitaker, JJ., concur.
Order reversed and order of attachment modified.